Citation Nr: 0215845	
Decision Date: 11/06/02    Archive Date: 11/14/02	

DOCKET NO.  98-10 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Amy Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel






INTRODUCTION

The veteran had active service from May 1965 to August 1968.  
He served in Vietnam from October 1966 to October 1967 as an 
engineer equipment repairman with the 588th Engineer 
Battalion and the 34th Engineer Battalion (Construction).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
VARO in Chicago.  In an April 2000 decision, the Board denied 
the veteran entitlement to service connection for PTSD.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  

In an April 2002 Order, the Court vacated the Board's 
decision and remanded the issue at hand for issuance of a 
readjudication decision that takes into consideration, and is 
in compliance with, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (November 9, 
2000).  


FINDING OF FACT

The veteran is shown as likely as not to be suffering from 
disability manifested by PTSD due to events experienced in 
service in Vietnam.  


CONCLUSION OF LAW

The veteran has PTSD due to his experiences on active duty in 
Vietnam.  38 U.S.C.A. §§ 1110, 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2001).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Among other things, the VCAA eliminated the well-grounded 
claim requirement and enhanced VA's duties to notify and 
assist a claimant.  See generally, VCAA; see also l when the 
appellant was fully notified and aware of the type of 
evidence required to substantiate his claims and that no 
additional assistance would aid in further developing his 
claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
When there is extensive factual development in a case, and 
there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, VCAA does not apply.  Wensch v. Principi, 15 Vet. App. 
362 (2001); Dela Cruz; see also VCAA Section 3, 114 Stat. 
2097, 38 U.S.C.A. § 5103A(a)(2).  (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim.")

In view of the allowance of the veteran's claim, further 
assistance is not necessary to substantiate the claim.  

Service connection may be established for disability 
resulting from personal injury or disease suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  The regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition; a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f) (2001).  See 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  A "clear" 
diagnosis of PTSD is no longer a requirement.  See 64 Fed. 
Reg. 32,807-32,808 (1999).  

The regulations used to evaluate mental disorder 
disabilities, to include PTSD, were amended in November 1996.  
See Fed. Reg. 52,695-52,702 (1996).  The regulations required 
the use of the 4th edition of the DSM (DSM-IV) in evaluating 
mental disorders.  In particular, DSM-IV no longer required 
that a stressor be an event that is outside the range of 
human experience and markedly distressing to almost anyone.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in combat with the enemy.  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
a claimed inservice stressor.  38 C.F.R. § 3.304(d); see also 
38 U.S.C.A. § 1154(b) (West 1991).  If VA determines that the 
veteran did not engage in combat with the enemy, lay 
testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor.  Instead, there must be 
credible supporting evidence.  The credible supporting 
evidence is not limited to service department records, but 
can be from any source.  See YR v. West, 11 Vet. App. 393, 
397 (1998); see also Monroe v. Brown, 9 Vet. App. 389, 395 
(1996).  

The record in this case reveals the veteran has been 
diagnosed with varying psychiatric disorders, including PTSD, 
on a number of occasions.  The record reflects that the 
diagnosis of PTSD has been based on the assumption that the 
veteran was exposed to enemy fire on more than one occasion 
while serving in Vietnam.  Accordingly, medical experts have 
considered the combat-related stressors alleged by the 
veteran, and have diagnosed PTSD based on those stressors.  
See 38 C.F.R. § 3.304(f); 38 C.F.R. § 4.125: Zarycki 
 v. Brown, 6 Vet. App. 91, 97 (1993).  

The issue to be resolved in this appeal is whether there is 
credible supporting evidence of the combat-related stressors 
alleged by the veteran or whether the evidence demonstrates 
that he participated in combat, in which case credible 
supporting evidence is not necessary.  38 C.F.R. § 3.304(f).  
The question of whether an alleged stressor is supported by 
credible evidence is one of fact to be resolved by VA 
adjudicators alone.  Wilson v. Derwinski, 2 Vet. App. 614 
(1992); Wood v. Derwinski, 1 Vet. App. 190 (1991).  

The veteran has described stressors that he has said he 
experienced during his service in Vietnam.  He has recounted 
experiencing mortar, rocket, and sniper fire by the enemy 
while serving with the 588th Engineer Battalion and the 34th 
Engineer Battalion (Construction) in 1966 and 1967.  The 
claims file includes a December 1997 communication from the 
director of the U. S. Armed Services Center for Research of 
Unit Records.  Information provided included a copy of the 
unit history of the 588th Engineer Battalion, a 1967 history 
of the 34th Engineer Battalion and extracts of Operational 
Reports--Lessons Learned submitted by the 25th Infantry 
Division for the timeframe between April 30, 1967, and July 
31, 1967.  The communication also reflects that the 588th 
Engineer Battalion participated in Operation Manhattan in 
April and May 1967.  The veteran's personnel records confirm 
his participation in that operation.  Although the records do 
not specifically describe the veteran's participation in 
Operation Manhattan, specific documentation is not required.  
See Suozzi v. Brown, 10 Vet. App. 307, 310-11 (1997) (Radio 
log showing that the veteran's company had come under attack 
was sufficient to corroborate the inservice stressor alleged 
by the veteran, despite the fact that the radio log did not 
identify his participation).  The undersigned finds that it 
is quite possible there has been some embellishment by the 
veteran regarding some of his experiences in Vietnam, but his 
participation in combat-type events such as exposure to 
mortar and rocket fire may be inferred from the histories 
pertaining to his units.  See Suozzi, 10 Vet. App. at 310.  

Any reasonable doubt concerning this question must be 
resolved in the veteran's favor.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Thus, while there is conflicting medical 
evidence concerning the diagnosis of PTSD, more than one 
mental health professional has diagnosed PTSD due to the 
veteran's service.  Following review of the veteran's 
military personnel folder and the service department records 
associated with the file, and after resolving reasonable 
doubt in the veteran's favor, the Board finds that the 
veteran's lay testimony is sufficient to establish the 
occurrence of his claimed stressors.  38 C.F.R. § 3.304(f).  

Certainly, the evidence is at least in relative equipoise.  
Thus, by extending the benefit of the doubt to the veteran, 
the Board finds that service connection for PTSD is 
warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for PTSD is granted.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

